DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 are objected to because of the following informalities:  The preamble of the claims recites “the modular storage system”, whereas the remainder of the claims recites and refers back to “the modular workspace system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battey et al. (U.S. Patent No. 7,461,484).
Regarding claim1, Battey et al. discloses a modular workspace system (Figs. 1A-1B), comprising a plurality of vertical posts (8A, 8B; Figs. 1A, 3, 6), each of the posts having at least a first vertical rail (approximate 31, Fig. 6) and a second vertical rail (opposite 31, Fig. 6); the first vertical rail having an outward face, the second vertical rail having an outward face; the outward face of each of the first and second vertical rails having a pair of post supports (231) attached to their sides adjacent their outward face; the plurality of vertical posts each receiving at least one of a beam, a top rail, or a cross rail (9, 10, 11A, 11B; Fig. 3) between the outward face of a vertical rail of one post and the outward face of another post, these outward faces facing each other, the facing faces configured such that the at least one of a beam, a top rail, or a cross rail are securely attached to the facing faces and are transverse thereto (Fig. 3).
Regarding claim 2, Battey et al. discloses the post supports (231) attached to the sides of the vertical rails create a hollow center section from the top to the bottom of each of the plurality of vertical posts (Fig. 6).
Regarding claim 3, Battey et al. discloses at least one of a beam or a top rail (9, 10, 11A, 11B) is securely attached between the outward face of a vertical rail of one post and the outward face of another post by securing bolts passed through bolt channels in the beam or top rail to be threadably received by threaded bolt receptacles (129) in a mounting plate (125, Figs. 31, 47-49) secured to the outward face of the vertical rail of the one post and in a mounting plate secured to the outward face of the vertical rail of the other post (Fig. 49).
Regarding claim 4, Battey et al. discloses each mounting plate includes a wire management opening (considered space above mounting plate approximate 145, Fig. 31) therethrough and the outward face of the vertical rail to which the mounting plate is secured includes a wire management opening (145, Fig. 31) extending from the outward face if the vertical rail into the post hollow center section in alignment with the mounting plate wire management opening.
Regarding claim 5, Battey et al. discloses the beam or top rail (9) is an extruded member having a wire management opening (29, Fig. 5) through its length such that wire can be run from the hollow center section of one post through the wire management openings in that post and mounting plate, through the length of the beam or top post via its wire management opening, through the wire management openings in the other post mounting plate and other post and into the center hollow portion of that other post (Figs. 93).
Regarding claim 6, Battey et al. discloses the beam, top rail, or cross rail include at least one wire management opening other than at their ends (Fig. 83).
Regarding claim 7, Battey et al. discloses the outward face of a post vertical rail includes at least one wire management opening at a location where a beam, top rail, or cross rail is not securely attached thereto (Fig. 83).
Regarding claim 8, Battey et al. discloses the plurality of vertical posts (8A, 8B) includes at least four vertical posts (Fig. 1B), where the outward face of each vertical rail of each of the at least four vertical posts is securely attached to the outward face of the vertical rail of another of the at least four vertical posts.
Regarding claim 9, Battey et al. discloses the plurality of vertical posts (8A, 8B) includes at least one post with a third vertical rail having an outward face (approximate 31), where that at least one post with a third vertical rail is securely attached to three other posts by one of a beam, top rail, or cross rail secured therebetween (Fig. 1B).
Regarding claim 10, Battey et al. discloses the plurality of vertical posts includes at least one post (231) with a third and a fourth vertical rail (8A, 8B) each having an outward face, where that at least one post with a third and a fourth vertical rail is securely attached to four other posts by one of a beam, top rail, or cross rail secured therebetween (Fig. 1B).
Regarding claim 11, Battey et al. discloses the plurality of vertical posts includes at least one post with a fourth vertical rail having an outward face (approximate 31), where that at least one post with a fourth vertical rail is securely attached to four other posts by one of a beam, top rail, or cross rail secured therebetween (Fig. 1B).
Regarding claims 12 and 13, Battey et al. discloses at least one of a beam, top rail, or cross rail secured between two vertical posts support and a full wall panel (100, Fig. 1B) and/or short wall panel (7).
Regarding claim 14, Battey et al. discloses the beam or top rail includes at least one hanging rail (501, Fig. 61) along its external length, where clips (522, 532, Fig. 63) along the side of a piece of cladding or wall panel engage the at least one hanging rail so that the piece of cladding or wall panel is supported by the beam or top rail (Fig. 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battey et al. (U.S. Patent No. 7,461,484).
Regarding claim 15, Battey et al. discloses the plurality of vertical posts (8A, 8B), vertical rails (approximate and opposite 31) and post supports (231), but does not disclose that the vertical posts and vertical rails are wood or that the post supports comprise layers of wood veneer.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have made a modular workspace system made of a more aesthetical pleasing  and environmental friendly material such as wood, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a more environmentally friendly and pleasing material

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633